Mr. Justice MacLeary
rendered the following opinion of the court: • .
In this case the appellant was accused with another person of the theft of a heifer. An accusation was formally presented against him in the District Court of Mayagüez. He was properly arraigned and demanded to be.tried by a jury, his co-defendant electing to he tried by the court. Dejardens alone appeals from the judgment in this case. After hearing all the evidence, on the 9th of October, the jury returned the following verdict:
“We, the jury, by our foreman, find the accused, Pedro Dejardens, guilty ■of complicity in the crime of larceny of which he was accused.”
The court, after finding the facts proven, which were unnecessary to incorporate in the judgment, condemned the accused to one year in the penitentiary at hard labor, on the 13th of October, and immediately the convict, through his counsel, gave due notice of appeal, being admitted to bail in the sum of five hundred dollars.
No appearance is made in this court by the defendant or his counsel, either personally or by brief, and the case was submitted entirely on the oral argument and brief of the Fiscal.
We have carefully examined the whole record, which contains the facts proven on the trial, and the substance of the testimony given by each witness separately. We have also made careful reference to all the sections of the statute *533applicable to the case, and we find that the charge was properly made, and that the trial was conducted according to law, and that after sufficient evidence had been presented before it, the jury pronounced a verdict of guilty, upon which the court rendered the judgment condemning the accused for grand larceny to imprisonment in the penitentiary, awarding him the lowest penalty allowed by law.
No error is found in the proceedings or in the judgment of the court below, and for that reason it is accordingly affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernandez and Sulz-bacher concurred.
Mr. Justice Figueras did not sit at the hearing in this case.